
	
		I
		112th CONGRESS
		1st Session
		H. R. 3027
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mrs. McCarthy of New
			 York (for herself, Mr. Scott of
			 Virginia, Mr. Polis,
			 Mr. Ellison,
			 Mr. Capuano,
			 Mr. Payne, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To end the use of corporal punishment in schools, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ending Corporal Punishment in Schools
			 Act of 2011.
		2.FindingsCongress finds the following:
			(1)Behavioral
			 interventions for children must promote the right of all children to be treated
			 with dignity. All children have the right to be free from any corporal
			 punishment.
			(2)Safe, effective,
			 evidence-based strategies are available to support children who display
			 challenging behaviors in school settings.
			(3)School personnel
			 have the right to work in a safe environment and should be provided training
			 and support to prevent injury and trauma to themselves and others.
			(4)According to the Department of Education’s
			 Technical Assistance Center on School-Wide Positive Behavior Interventions and
			 Support, outcomes associated with school-wide positive behavior support are
			 decreased office discipline referrals, increased instructional time, decreased
			 administrator time spent on discipline issues, efficient and effective use of
			 scarce resources, and increased perception of school safety and sustainability
			 through a team approach.
			(5)Nineteen States
			 continue to permit corporal punishment in public schools.
			(6)According to
			 Department of Education statistics, each year in the United States, hundreds of
			 thousands of school children are subjected to corporal punishment in public
			 schools. School corporal punishment is usually executed in the form of
			 paddling, or striking students with a wooden paddle on their
			 buttocks or legs, which can result in abrasions, bruising, severe muscle
			 injury, hematomas, whiplash damage, life-threatening hemorrhages, and other
			 medical complications that may require hospitalization.
			(7)Gross racial disparity exists in the
			 execution of corporal punishment of public school children, and
			 African-American schoolchildren are disproportionately corporally punished. The
			 most recent available statistics show that African-American students make up
			 17.1 percent of the national student population, but 35.6 percent of all
			 students subjected to physical punishment at school.
			(8)Public school
			 children with disabilities are subjected to corporal punishment at
			 disproportionately high rates, approximately twice the rate of the general
			 student population in some States.
			(9)Corporal
			 punishment is used in many instances for minor disciplinary infractions, such
			 as being tardy or violating the dress code.
			(10)Corporal punishment has resulted in
			 physical injury and psychological trauma to children in public and private
			 schools. Social skills development after the use of corporal punishment may be
			 severely altered, leading to aggressive behaviors. National research shows
			 students have been subjected to corporal punishment in schools as a means of
			 discipline, to force compliance, or as a substitute for appropriate educational
			 support.
			(11)Children are
			 protected from corporal punishment in other settings, such as hospitals, health
			 facilities, Head Start programs, and nonmedical community-based facilities.
			 Similar protections are needed in schools.
			(12)Prisoners in
			 Federal prison are protected from corporal punishment.
			3.PurposesThe purposes of this Act are to—
			(1)eliminate the use
			 of corporal punishment in schools;
			(2)ensure the safety
			 of all students and school personnel in schools and promote a positive school
			 culture and climate;
			(3)assist States, local educational agencies,
			 and schools in identifying and implementing effective evidence-based models to
			 prevent and reduce—
				(A)corporal
			 punishment in schools;
				(B)aversive behavior
			 interventions that compromise health and safety; and
				(C)physical, emotional, or psychological
			 abuse.
				4.Prohibition
			 against corporal punishmentSubpart 4 of part C of the General Education
			 Provisions Act (20 U.S.C. 1232f et seq.) is amended by adding at the end the
			 following:
			
				448.Prohibition
				against corporal punishment
					(a)General
				prohibitionNo funds shall be made available under any applicable
				program to any educational agency or institution, including a local educational
				agency or State educational agency, that has a policy or practice which allows
				school personnel to inflict corporal punishment upon a student—
						(1)as a form of
				punishment; or
						(2)for the purpose of
				modifying undesirable behavior.
						(b)Local
				educational agencies
						(1)In
				generalIn the case of an applicable program under which a local
				educational agency may only receive funds through a State educational agency
				that is prohibited under subsection (a) from receiving funds under any
				applicable program, a local educational agency that is not prohibited under
				subsection (a) from receiving such funds may apply directly to the Secretary to
				receive funds under the program.
						(2)CertificationEach local educational agency applying
				directly to the Secretary under paragraph (1) shall certify in such application
				that the agency is not prohibited under subsection (a) from receiving funds
				under any applicable program.
						(c)Rule of
				constructionNothing in this
				section shall be construed to preclude school personnel from using, within the
				scope of employment, reasonable restraint to the lightest possible degree upon
				a student, if—
						(1)the student’s
				behavior poses an imminent danger of physical injury to the student, school
				personnel, or others;
						(2)less restrictive
				interventions would be ineffective in stopping such imminent danger of physical
				injury; and
						(3)the reasonable
				restraint ends immediately upon the cessation of the conditions described in
				paragraphs (1) and (2).
						(d)DefinitionsFor
				purposes of this section—
						(1)the term corporal punishment
				has the meaning given such term in section 12 of the Ending Corporal Punishment
				in Schools Act of 2011;
						(2)the term
				educational agency or institution means any public or private
				agency or institution which is the recipient, or serves students who are
				recipients of, funds under any applicable program;
						(3)the terms
				local educational agency and State educational agency
				have the meanings given such terms in section 9101 of the Elementary and
				Secondary Education Act of 1965;
						(4)the term school personnel has
				the meaning given such term in section 12 of the Ending Corporal Punishment in
				Schools Act of 2011; and
						(5)the term
				student includes any person who is in attendance at an educational
				agency or
				institution.
						.
		5.State plan and
			 enforcement
			(a)State
			 planNot later than 18 months
			 after the date of enactment of this Act and every third year thereafter, each
			 State educational agency shall submit to the Secretary a State plan that
			 provides—
				(1)assurances to the
			 Secretary that the State has in effect policies and procedures that eliminate
			 the use of corporal punishment in schools;
				(2)a
			 description of the State’s policies and procedures; and
				(3)a
			 description of the State plans to ensure school personnel and parents,
			 including private school personnel and parents, are aware of the State’s
			 policies and procedures.
				(b)Enforcement
				(1)In
			 general
					(A)Use of
			 remediesIf a State educational agency fails to comply with
			 subsection (a), the Secretary shall—
						(i)withhold, in whole
			 or in part, further payments under an applicable program (as such term is
			 defined in section 400(c) of the General Education Provisions Act (20 U.S.C.
			 1221)) in accordance with section 455 of such Act (20 U.S.C. 1234d);
						(ii)enter into a
			 compliance agreement in accordance with section 457 of the General Education
			 Provisions Act (20 U.S.C. 1234f); or
						(iii)issue a
			 complaint to compel compliance of the State educational agency through a cease
			 and desist order, in the same manner the Secretary is authorized to take such
			 action under section 456 of the General Education Provisions Act (20 U.S.C.
			 1234e).
						(B)Cessation of
			 withholding of fundsWhenever the Secretary determines (whether
			 by certification or other appropriate evidence) that a State educational agency
			 that is subject to the withholding of payments under subparagraph (A)(i) has
			 cured the failure providing the basis for the withholding of payments, the
			 Secretary shall cease the withholding of payments with respect to the State
			 educational agency under such subparagraph.
					(2)Rule of
			 constructionNothing in this subsection shall be construed to
			 limit the Secretary’s authority under the General Education Provisions Act (20
			 U.S.C. 1221 et seq.).
				(c)Rule of
			 constructionNothing in this
			 section shall be construed to preclude school personnel from using, within the
			 scope of employment, reasonable restraint to the lightest possible degree upon
			 a student, if—
				(1)the student’s
			 behavior poses an imminent danger of physical injury to the student, school
			 personnel, or others;
				(2)less restrictive
			 interventions would be ineffective in stopping such imminent danger of physical
			 injury; and
				(3)the reasonable
			 restraint ends immediately upon the cessation of the conditions described in
			 paragraphs (1) and (2).
				6.Grant
			 authority
			(a)In
			 generalFrom the amount appropriated under section 11, the
			 Secretary may award grants to State educational agencies to assist the agencies
			 in improving school climate and culture by implementing school-wide positive
			 behavior support approaches.
			(b)Duration of
			 grantA grant under this section shall be awarded to a State
			 educational agency for a 3-year period.
			(c)ApplicationEach
			 State educational agency desiring a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and accompanied by
			 such information as the Secretary may require, including information on how the
			 State educational agency—
				(1)will develop State training programs on
			 school wide-positive behavior support approaches, such as training programs
			 developed with the assistance of the Secretary (acting through the Office of
			 Special Education Programs Technical Assistance Center on Positive Behavioral
			 Interventions and Supports of the Department of Education); and
				(2)will target
			 resources to schools and local educational agencies in need of assistance
			 related to improving school culture and climate through positive behavior
			 supports.
				(d)Authority To
			 make subgrants
				(1)In
			 generalA State educational agency receiving a grant under this
			 section may use such grant funds to award subgrants, on a competitive basis, to
			 local educational agencies.
				(2)ApplicationA
			 local educational agency desiring to receive a subgrant under this section
			 shall submit an application to the applicable State educational agency at such
			 time, in such manner, and containing such information as the State educational
			 agency may require.
				(e)Private school
			 participation
				(1)In
			 generalA local educational agency receiving subgrant funds under
			 this section shall, after timely and meaningful consultation with appropriate
			 private school officials, ensure that private school personnel can participate,
			 on an equitable basis, in activities supported by funds under this
			 section.
				(2)Public control
			 of fundsThe control of funds provided under this section, and
			 title to materials, equipment, and property purchased with such funds, shall be
			 in a public agency, and a public agency shall administer such funds, materials,
			 equipment, and property.
				(f)Required
			 activitiesA State educational agency receiving a grant, or a
			 local educational agency receiving a subgrant, under this section shall use
			 such grant or subgrant funds to carry out the following:
				(1)Developing and implementing high-quality
			 professional development and training programs, such as training programs
			 developed with the assistance of the Secretary (acting through the Office of
			 Special Education Programs Technical Assistance Center on Positive Behavioral
			 Interventions and Supports of the Department of Education), to implement
			 evidence-based systematic approaches to school-wide positive behavior supports,
			 including improving coaching, facilitation, and training capacity for
			 principals and other administrators, teachers, specialized instructional
			 support personnel, and other staff.
				(2)Providing technical assistance to develop
			 and implement evidence-based systematic approaches to school-wide positive
			 behavior supports, including technical assistance for data-driven
			 decisionmaking related to behavioral supports and interventions in the
			 classroom and throughout common areas.
				(3)Researching,
			 evaluating, and disseminating high-quality evidence-based programs and
			 activities that implement school-wide positive behavior supports with
			 fidelity.
				(4)Supporting other local positive behavior
			 support implementation activities consistent with this subsection, including
			 outreach to families and community agencies and providers, such as mental
			 health authorities.
				(g)Evaluation and
			 reportEach State educational agency receiving a grant under this
			 section shall, at the end of the 3-year grant period for such grant, prepare
			 and submit to the Secretary, a report that—
				(1)evaluates the
			 State’s progress toward developing and implementing evidence-based systematic
			 approaches to school-wide positive behavior supports; and
				(2)includes such
			 information as the Secretary may require.
				(h)Department of
			 the interiorFrom the amount appropriated under section 11, the
			 Secretary may allocate funds to the Secretary of the Interior for activities
			 under this section with respect to schools operated or funded by the Department
			 of the Interior, under such terms as the Secretary of Education may
			 prescribe.
			7.National
			 assessment
			(a)National
			 assessmentThe Secretary shall carry out a national assessment
			 to—
				(1)determine
			 compliance with the requirements of this Act; and
				(2)identify best
			 practices with respect to professional development and training programs
			 carried out under section 6, which shall include identifying evidence-based
			 school personnel training models with demonstrated success (including models
			 that emphasize positive behavior supports and de-escalation techniques over
			 physical intervention).
				(b)ReportThe
			 Secretary shall submit to the Committee on Education and the Workforce of the
			 House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate—
				(1)an interim report
			 that summarizes the preliminary findings of the assessment described in
			 subsection (a) not later than 3 years after the date of enactment of this Act;
			 and
				(2)a
			 final report of the findings of the assessment not later than 5 years after the
			 date of the enactment of this Act.
				8.Protection and
			 advocacy systemsProtection
			 and Advocacy Systems shall have the authority provided under section 143 of the
			 Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C.
			 15043) to investigate, monitor, and enforce protections provided for students
			 under this Act and the amendments made by this Act.
		9.Limitation of
			 authority
			(a)In
			 generalNothing in this Act shall be construed to restrict or
			 limit, or allow the Secretary to restrict or limit, any other rights or
			 remedies otherwise available to students or parents under Federal, State, or
			 local law or regulation.
			(b)Applicability
				(1)Private
			 schoolsNothing in this Act shall be construed to affect any
			 private school that does not receive, or does not serve students who receive,
			 support in any form from any program supported, in whole or in part, with funds
			 appropriated to the Department of Education.
				(2)Home
			 schoolsNothing in this Act shall be construed to—
					(A)affect a home
			 school, whether or not a home school is treated as a private school or home
			 school under State law; or
					(B)consider parents
			 who are schooling a child at home as school personnel.
					10.Rule of
			 construction on data collectionNothing in this Act shall be construed to
			 affect the collection of information or data with respect to corporal
			 punishment authorized under the statutes and regulations implementing title VI
			 of the Civil Rights Act of 1964 (42 U.S.C. 2000c), title IX of the Education
			 Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation
			 Act of 1973 (29 U.S.C. 794 et seq.), or the Department of Education
			 Organization Act (20 U.S.C. 3401 et seq.).
		11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act for fiscal year 2012 and each of the 4 succeeding fiscal years.
		12.DefinitionsIn this Act:
			(1)Corporal
			 punishmentThe term
			 corporal punishment means paddling, spanking, or other forms of
			 physical punishment, however light, imposed upon a student.
			(2)Educational
			 service agencyThe term educational service agency
			 has the meaning given such term in section 9101(17) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801(17)).
			(3)Elementary
			 schoolThe term elementary school has the meaning
			 given the term in section 9101(18) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801(18)).
			(4)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101(26) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801(26)).
			(5)ParentThe
			 term parent has the meaning given the term in section 9101(31) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(31)).
			(6)Positive
			 behavior supportsThe term positive behavior
			 supports means a systematic approach to embed evidence-based practices
			 and data-driven decisionmaking to improve school climate and culture, including
			 a range of systemic and individualized strategies to reinforce desired
			 behaviors and diminish reoccurrence of problem behaviors, in order to achieve
			 improved academic and social outcomes and increase learning for all students,
			 including those with the most complex and intensive behavioral needs.
			(7)Protection and
			 advocacy systemThe term protection and advocacy
			 system means a protection and advocacy system established under section
			 143 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000
			 (42 U.S.C. 15043).
			(8)SchoolThe
			 term school means an entity—
				(A)that—
					(i)is a
			 public or private—
						(I)day or residential
			 elementary school or secondary school; or
						(II)early childhood, elementary school, or
			 secondary school program that is under the jurisdiction of a school, local
			 educational agency, educational service agency, or other educational
			 institution or program; and
						(ii)receives, or
			 serves students who receive, support in any form from any program supported, in
			 whole or in part, with funds appropriated to the Department of Education;
			 or
					(B)that is a school
			 funded or operated by the Department of the Interior.
				(9)School
			 personnelThe term school personnel has the
			 meaning—
				(A)given the term in
			 section 4151(10) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7161(10)); or
				(B)given the term
			 school resource officer in section 4151(11) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7161(11)).
				(10)Specialized
			 instructional support personnelThe term specialized instructional
			 support personnel means school counselors, school social workers, school
			 nurses, school psychologists, and other qualified professional personnel
			 involved in providing assessment, diagnosis, counseling, educational, health,
			 therapeutic, and other necessary corrective or supportive services.
			(11)Secondary
			 schoolThe term secondary school has the meaning
			 given the term in section 9101(38) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801(38)).
			(12)SecretaryThe
			 term Secretary means the Secretary of Education.
			(13)StateThe
			 term State has the meaning given the term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(14)State
			 educational agencyThe term State educational agency
			 has the meaning given the term in section 9101(41) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801(41)).
			(15)StudentThe
			 term student means a student enrolled in a school defined in
			 paragraph (8).
			13.Presumption of
			 congress relating to competitive procedures
			(a)PresumptionIt
			 is the presumption of Congress that grants awarded under this Act will be
			 awarded using competitive procedures based on merit.
			(b)Report to
			 congressIf grants are awarded under this Act using procedures
			 other than competitive procedures, the Secretary shall submit to Congress a
			 report explaining why competitive procedures were not used.
			14.Prohibition on
			 earmarksNone of the funds
			 appropriated to carry out this Act may be used for a congressional earmark as
			 defined in clause 9e of rule XXI of the Rules of the House of Representatives
			 of the 112th Congress.
		
